Exhibit 10.2

 

UNCOMMITTED LINE OF CREDIT AGREEMENT

 

                Uncommitted Line of Credit Agreement (as amended or otherwise
modified from time to time, this “Agreement”), dated as of June 23, 2005, is
between ATB Holdings Inc. (the “Borrower”) and Citibank, N.A. (the “Lender”).

 

                The Borrower and the Lender hereby agree as follows:

 

                1. The Lender agrees to consider from time to time, from the
Effective Date (as defined in Section 8) until July 10, 2005 (such date, or the
earlier termination of this Agreement pursuant to Section 11, being the
“Termination Date”), the Borrower’s requests that the Lender make advances
(“Advances”) to it in an aggregate amount not to exceed two billion dollars
($2,000,000,000) at any one time outstanding. The proceeds of the Advances are
to be used solely to fund a capital contribution from ATB Holdings Inc. to EXM
LLC.  This letter is not a commitment to lend but rather sets forth the
procedures to be used in connection with the Borrower’s requests for the
Lender’s making of Advances to it from time to time on or prior to the
Termination Date and, if the Lender makes Advances to the Borrower hereunder,
the Borrower’s obligations to the Lender with respect thereto.

 

                2.  Each request by the Borrower to the Lender for an Advance
based on a Quoted Rate (as defined in Section 4) (a “Quoted Rate Advance”) will
be given not later than 11:00 A.M. (New York City time) on the date of such
proposed Advance.  Each request will specify (i) the date on which the Borrower
wishes the Advance to be made (which will be a day of the year on which banks
are not required or authorized by law to close in New York City (“Business
Day”)), (ii) the amount it wishes to borrow (which will be in the amount of
$1,000,000 or an integral multiple thereof), and (iii) the interest period
(“Interest Period”) it wishes to apply to such Advance.  The duration of each
Interest Period will be a term requested by the Borrower and agreed to by the
Lender, provided that (i) the Borrower may not select any Interest Period that
ends after the Termination Date and (ii) whenever the last day of an Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period will be extended to occur on the next succeeding Business
Day.  If the Lender agrees to make such Advance, it will make such funds
available to the Borrower in same day funds to:

 

ATB Holding, Inc.

Citibank, N.A.

Account #30599413

ABA #021000089

 

 

                3.  The Borrower will repay the principal amount of each Advance
on the earliest to occur of DEMAND, the last day of the Interest Period for such
Advance and the Termination Date, together with accrued interest thereon.  The
Borrower may prepay any Advance made to it in whole or in part on any Business
Day, provided that (i) the Borrower has given the Lender at least one Business
Days’ irrevocable written notice of such prepayment (and on the date specified
for such prepayment in such notice, the Borrower will prepay the amount of the
Advance to be prepaid, together with accrued interest thereon to the date of
prepayment and any other amounts payable by the Borrower pursuant to Section
15), and (ii) each partial prepayment will be in a principal amount of at least
$1,000,000.

 

 

 

--------------------------------------------------------------------------------


 

                4. The Borrower will pay interest on the unpaid principal amount
of each Advance made to it from the date of such Advance until such principal
amount is paid in full at a rate equal to the Quoted Rate for such Advance, in
arrears on DEMAND, or if no demand has been made, on the last day of the
Interest Period for such Advance.  Any overdue amount of principal, interest or
other amount payable hereunder will bear interest, payable on demand, at the
Base Rate (as defined below) plus 2% per annum.

 

 

 

                “Quoted Rate” means, for any Quoted Rate Advance, a rate quoted
by the Lender and agreed to by the Borrower for such Advance.

 

                “Base Rate” means a fluctuating rate of interest announced
publicly by Citibank, N.A. in New York, New York from time to time as its base
rate.

 

                5.  Left Blank Intentionally

 

 

                6.  If, due to either the adoption of any applicable law, rule
or regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
or compliance by any Lender (or its Applicable Lending Office) with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency, there is any increase in the cost to the
Lender of agreeing to make or making, funding or maintaining Advances, then the
Borrower will from time to time, upon the Lender’s demand, pay to the Lender
additional amounts sufficient to compensate the Lender for such increased cost. 
In addition, if the Lender determines that compliance with any law or regulation
or any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) after the date hereof affects
or would affect the amount of capital required or expected to be maintained by
the Lender or any corporation controlling the Lender and that the amount of such
capital is increased by or based upon the existence of Advances hereunder, 
then, upon the Lender’s demand, the Borrower will immediately pay to the Lender,
from time to time as specified by the Lender, additional amounts sufficient to
compensate the Lender or such corporation in the light of such circumstances, to
the extent that the Lender reasonably determines such increase in capital to be
allocable to the existence of  the Advances hereunder.  A certificate as to such
amounts submitted to the Borrower by the Lender will be conclusive and binding
for all purposes, absent manifest error.  Notwithstanding any other provision of
this Agreement, if the introduction of or any change in or in the interpretation
of any law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Lender to fund or
maintain Advances made hereunder, then, on notice thereof and demand therefor
made by the Lender, each Advance will automatically, upon such demand, convert
into an Advance accruing interest at the Base Rate.  Any Advance accruing
interest at the Base Rate will continue to be an “Advance” for the purposes of
this Agreement.

 

                7.  The Borrower will make each payment (whether in respect of
principal, interest or otherwise) payable by it hereunder, irrespective of any
right of counterclaim or set-off, not later than 2:00 P.M. (New York City time)
on the day when due in U.S. dollars to the Lender at 399 Park Avenue New York,
NY, 10022 in same day funds.  The Borrower hereby authorizes the Lender, if and
to the extent payment

 

 

2

--------------------------------------------------------------------------------


 

owed to the Lender is not made when due hereunder, to charge from time to time
against any or all of the Borrower’s accounts with the Lender or any of the
Lender’s affiliates any amount so due.  All computations of interest will be
made by the Lender on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.  Each determination
by the Lender of an interest rate hereunder will be conclusive and binding for
all purposes, absent manifest error.  Whenever any payment hereunder is stated
to be due on a day other than a Business Day, such payment will be made on the
next succeeding Business Day, and such extension of time will in such case be
included in the computation of payment of interest.

 

                8.  This Agreement will become effective on and as of the first
date (the “Effective Date”) on which the Lender has received the following, each
in form and substance satisfactory to the Lender: (i) a counterpart of this
Agreement duly executed by the Lender and the Borrower; (ii) certified copies of
the resolutions of the Borrower’s Board of Directors (“Board”) or committee of
the Board approving this Agreement, and of all other documents evidencing
necessary corporate action and governmental and other third party approvals, if
any, with respect to this Agreement; and (iii) a certificate of the Borrower’s
Secretary or Assistant Secretary certifying the names and true signatures of the
Borrower’s officers authorized to sign this Agreement and the other documents to
be delivered hereunder and to request Advances hereunder (“Designated
Officers”).

 

                                                                9.  Each request
by the Borrower for an Advance and the acceptance by the Borrower of the
proceeds of such Advance will constitute a representation and warranty by the
Borrower that on the date of such Advance the representations and warranties
contained in Section 10 are correct on and as of the date of such Advance,
before and after giving effect to such Advance and to the application of the
proceeds therefrom, as though made on and as of such date (other than any such
representations or warranties that, by their terms, refer to a date other than
the date of such Advance).  In addition, the Borrower agrees to deliver to the
Lender such other documents and other information requested by the Lender in
connection with an Advance requested by the Borrower.

 

                10.  The Borrower represents and warrants as follows:

 

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation.

 

(b) The execution, delivery and performance by the Borrower of this Agreement,
and the consummation of the transactions contemplated hereby, are within the
Borrower’s corporate powers and authority, have been duly authorized by all
necessary corporate action, and do not contravene (i) its charter or by-laws or
(ii) any law or any contractual restriction binding on or affecting it.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement.

 

(d) This Agreement has been duly executed and delivered by the Borrower, and is
its legal, valid and binding obligation enforceable against the Borrower in
accordance with its terms.

 

 

3

--------------------------------------------------------------------------------


 

(e) There is no pending or threatened action, suit, investigation, litigation or
proceeding affecting the Borrower or its subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
material adverse effect on the business, operations, condition (financial or
otherwise) or prospects of the Borrower and its subsidiaries taken as a whole,
the Lender’s rights and remedies under this Agreement, or the Borrower’s ability
to perform its obligations under this Agreement, or (ii) purports to affect the
legality, validity or enforceability of this Agreement or the consummation of
the transactions contemplated hereby.

 

(f) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

(g) No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of the Borrower to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to any projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

(h) No proceeds of any Advance will be used to purchase or carry any margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

                11.  This Agreement may be terminated by the Borrower or the
Lender by giving written notice of termination to the other party hereto, but no
such termination will affect the Borrower’s obligations with respect to Advances
outstanding at the time of such termination.  The Lender may amend or modify the
terms and conditions of this Agreement at any time without prior notice to the
Borrower and without the Borrower’s consent, but no such amendment or
modification will affect the Borrower’s obligations with respect to Advances
outstanding at the time of such amendment or modification.  At the time the
Borrower makes a request for an Advance, the Lender agrees to notify the
Borrower of any such amendment or modification, provided that neither the
Lender’s agreement to so notify the Borrower, nor the Lender’s failure to so
notify the Borrower, will affect the uncommitted nature of this Agreement.

 

                12.  All notices and other communications provided for hereunder
will be in writing (including telecopier communication) and mailed, telecopied
or delivered, if to the Borrower, at its address at 5555 San Felipe, Houston,
TX  77056, Attention: Treasurer; if to the Lender, at its address at One Penn’s
Way, New Castle, DE, 19720, Attention: Dennis Banfield, Loan Administrator; or,
as to either party, at such other address as is designated by such party in a
written notice to the other party.  All such notices and communications will,
when mailed or telecopied, be effective three Business Days after deposit in the
mails, or when telecopied, respectively, except that notices and communications
to the Lender pursuant to Sections 2, 3 or 11 will not be effective until
received by the Lender.

 

                13.  No failure on the Lender’s part to exercise, and no delay
in exercising, any right hereunder will operate as a waiver thereof; nor will
any single or partial exercise of any such right preclude any

 

4

--------------------------------------------------------------------------------


 

other or further exercise thereof or the exercise of any other right.  The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

 

                14.  (a)  The Borrower agrees to pay on demand all of the
Lender’s reasonable out-of-pocket costs and expenses (including without
limitation, reasonable counsel fees and expenses) in connection with the
preparation, execution, delivery, administration, modification, amendment and
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement.

 

                (b)  The Borrower will defend, indemnify and hold harmless the
Lender, its affiliates and each of its and their respective officers, directors,
employees, agents, advisors and representatives (each, an “Indemnified Party”)
from and against any and all claims, damages, losses, liabilities and expenses
(including without limitation, reasonable fees and disbursements of counsel),
that may be incurred by or asserted or awarded against any Indemnified Party
(including without limitation, in connection with any investigation, litigation
or proceeding, or the preparation of a defense in connection therewith), in each
case arising out of or in connection with this Agreement, any of the
transactions contemplated hereby or any actual or proposed use of the proceeds
of the Advances, except to the extent such claim, damage, loss, liability or
expense is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section applies, such
indemnity will be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, any of its directors, security holders or
creditors, an Indemnified Party or any other person, or any Indemnified Party is
otherwise a party thereto, and whether or not the transactions contemplated
hereby are consummated.

 

                (c)  No Indemnified Party will have any liability (whether in
contract, tort or otherwise) to the Borrower or any of its security holders or
creditors for or in connection with the transactions contemplated hereby, except
for direct damages (as opposed to special, indirect, consequential or punitive
damages (including without limitation, any loss of profits, business or
anticipated savings)) determined in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.

 

                15.  If the Borrower makes any payment of principal of any
Advance on any day other than the last day of the Interest Period applicable
thereto (as a result of a prepayment, demand, conversion of the interest rate
for any Advance to the Base Rate pursuant to Section 6, or otherwise), or if the
Borrower fails to borrow or prepay any Advance after the Borrower has given the
Lender notice thereof and, in the case of a borrowing, the Lender has agreed to
make such Advance, the Borrower will, upon demand by the Lender, pay the Lender
any amounts required to compensate the Lender for any losses, costs or expenses
that the Lender may reasonably incur as a result of such payment or failure to
borrow or prepay.

 

                16.  This Agreement is binding upon and will inure to the
benefit of the Borrower, the Lender and their respective successors.  Either
party may, with the written consent of the other party (which consent will not
be unreasonably withheld), assign to one or more persons all or a portion of its
rights and obligations under this Agreement, provided that the consent of the
Borrower will not be required in connection with an assignment to an affiliate
of the Lender.  Notwithstanding any other provisions set forth in this
Agreement, the Lender may at any time create a security interest in all or any
portion of the Lender’s rights under this Agreement in favor of any Federal
Reserve Bank.

 

5

--------------------------------------------------------------------------------


 

                17.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.

 

                18.  The Borrower hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of such action or proceeding
may be heard and determined in such New York State court or in such Federal
court, (iii) waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding, and
(iv) irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to the Borrower at
its address specified in Section 12.  The Borrower agrees that a final judgment
in any such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing herein will affect the Lender’s right to serve legal process in any
other manner permitted by law or affect the Lender’s right to bring any action
or proceeding against the Borrower or its property in the courts of other
jurisdictions.

 

                19.  If a payment has not been made by the Borrower when due
hereunder, the Lender and each of its affiliates is authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by the Lender or any of
its affiliates to or for the Borrower’s credit or account against any and all of
the Borrower’s obligations now or hereafter existing under this Agreement,
irrespective of whether the Lender has made demand under this Agreement and
although such obligations may be unmatured.  The Lender’s rights under this
Section are in addition to other rights and remedies (including without
limitation, other rights of set-off) which the Lender may have.

 

                20.  Each of the parties hereto hereby irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement,
the Advances or the Lender’s actions in the negotiation, administration,
performance or enforcement hereof or thereof.

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

 

 

 

ATB Holdings Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph R. Broan

 

 

 

 

Name:

Joseph R. Broan

 

 

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gordon Dekuyper

 

 

 

 

Name:

Gordon Dekuyper

 

 

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------